Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 16/177,399, filed 10/31/2018.
Claims 1-11 are pending and examined.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in in China on 7/4/2018. It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 2, it is not clear how the central column is hinged to the doors leaves when the plurality of door leaves are hinged to the upright column in claim 1.  By defining that at least two of the plurality of door leaves are hinged to the upright column in claim 1, and two of the door leaves are hinged to opposite sides of the central column the rejection would be overcome.
	In claim 3, lines 12-13, “the middle of the left upper guide pulley” has no antecedent basis.
 	In claim 4, line 15, “the middle of the left lower pulley” has no antecedent basis.
	In claim 9, line 2, “the folded opposite faces” has no antecedent basis.
In claim 9, lines 2-3, “of two adjacent door leaves” is not clear if referring to the door leaves or an additional feature of the invention.  By changing the phrase to “two adjacent door leaves of the plurality of door leaves” the rejection would be overcome.

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
No prior art or record shows the folding door structure having a frame with an upper and lower slide, a plurality of door leaves, an upright column, an upper sliding bracket, a lower sliding bracket, and a lock component, the leaves are hinged with the column, the upper and lower sliding brackets are located at upper and lower ends of the 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/